DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12, line 7, the term “high” and in line 8, the term “low” are both relative terms.  The metes and bounds of the terms is not clear.  Applicant’s specification has not provided any meaning for the term of “high viscosity” and in line 8, “low viscosity” and has not given a range  of viscosity for these terms in regard to the coating.  
 Applicant has also not defined the coating substance in regard to its viscosity and capability to penetrate the fabric part of its thickness. IT is not clear as to how the silicone low viscosity material would have   the clamed capability.  The material may function as claimed when applied to a material at low viscosity but its capability is not to penetrate fabric but is to adhere to the fabric.  It is not clear as to what the material with the “high viscosity” and “low viscosity” include.  In regard to claim 12, applicant has not defined the amount of elasticity  in the breast supporting garment fabric such as a percentage of 

Also, in claim 12, lines 3-4,   applicant claims a breast receiving portion  bounded by a frame portion that includes a fabric reinforcing element.  However, it is not clear as to what the “Frame portion” encompasses since it appears to be   the edge of the      fabric reinforcing element that is the coating.   There is no separate frame portion provided.   There is no frame portion shown in the drawings or disclosed in the specification. Therefore, it is not clear in the claims what the frame portion encompasses other than it is the edge of the coating or fabric reinforcing element. 
 
In regard to claim 17, the method of providing material having the viscosity that is “high enough” as claimed in claim 5 and that is “low enough” as in line 8   is not clear as discussed above in regard to claim 12 since no support for this is defined in the original specification. 
 The high and  low viscosity material such that wherein it is to penetrate the fabric is not clearly defined in the specification and therefore it is not clear as to what the thickness of the penetration would be.   Also this penetration     would also  rely on the open or closed weave parameters of the material or fabric that it is to be applied to.   A   more open weave fabric would allow the material to penetrate more easily whether or not it is a low or high viscosity.  The rate of penetration relies on more than the viscosity but also the type of the fabric weave and its openness. 
 The “high” and “low” viscosity has been considered  on the “Whole” in regard to the  penetration of the material into the fabric and it is not clear and definite in that as discussed above, the  penetration of the material into the fabric depends on the weave of the material itself and none of this is disclosed in the 
 Also, the “frame”   is not disclosed in the specification and it is not clear as to what it is. 
Applicant has not disclosed the thickness of the penetration of the fabric.   Therefore, without information in regard to the weave of the fabric and its level of “openness” to take in the high viscosity material    and penetrate the fabric it is not clear as to what the fabric and materials are in order to make the brassiere and no support for what is claimed. 

In claim 22, lines 6 and 7, the terms “ high” and “low” are unclear and indefinite for the same reasons as discussed above in regard to claim 12.  Claim 23 is unclear and indefinite   for the same reasons as in claim 13 above. 
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17-19 and 21-25 are rejected under 35 U.S.C. 102a2 as being anticipated by Reinisch et al 

(US 2009/0098803).

In regard to claim 12, Reinisch et al discloses a breast supporting garment 100 as seen in figure 5, 

comprising: at least one layer

made of a fabric 102; and

a breast receiving portion 118,120 in figure 5 bounded by a frame portion 126 of 125,127,128,

129 disposed at least partially below the breast receiving portion 118,120 in figure 5 as in paras. (0030-

033);

wherein the frame portion 126 includes a fabric reinforcing element of the silicone layer as in paras. 

(0066-0067) on layers 159,160 in a form of a coating made of a material (silicone, in para. (0066), line 

4, having, when in a liquid state during a coating process, a viscosity which is high enough for the 

material to stay contained within an area of the fabric, to which the material is applied, and low enough 

for the material to have the capability to penetrate the fabric to a part of a thickness of the fabric, at 

least in a portion of said area, the material, when solidified, having a lower elasticity than that of the 

fabric as discussed in para. (0066-0067).

In regard to claim 13, Reinisch et al discloses a breast supporting garment 100 according to claim 12, 

wherein the reinforcing element of the silicone layer at 126 on either or both layers 158,160 has 

an outer edge, an inner edge, and a varying width defined by a distance between said outer edge (not 

numbered) and said inner edge (not numbered) as seen in figure 5.

In regard to claim 14, Reinisch et al discloses a breast supporting garment 100 according to claim 12, 

constituting a bra 100 in which the breast receiving portion includes two cup portions 

118,120 terminating at arcuate boundaries near 125 in figure 5 each having a lowermost boundary area, 

a median boundary section at 127 in figure 5

and a lateral boundary section at 128 and 129 in figure 5, both sections extending from the lowermost 

boundary area at 125 in different directions, the median boundary sections of the two cups 

defining therebetween a central gore 127 in figure 5 , and


wherein said fabric reinforcing element silicone layer- not numbered) has a reinforcing element body 

with two arcuate inner edges (not numbered) spaced from each other by a central body area 127 , said

element being attached to said layer (102) so that its arcuate inner edges define said arcuate boundaries 

(at 125 in figure 5) of the cup portions 118,120 and said central body area said central gore at 127 in 

figure 5.

In regard to claim 15 Reinisch et al discloses a breast supporting garment 100 according to claim 12, 

wherein the reinforcing element (silicone layer at 126 has an outer edge and a varying width defined 

by a distance between said outer edge (not numbered in figure 5) and the arcuate inner edges 

(not numbered- above 125 in figure 5).


In regard to claim 17 Reinisch et al discloses a method of producing a fabric reinforcing element (silicone 

layer as in para. (0066) and (0067) in a

breast supporting garment 100 having at least one layer made of a fabric 102 as in para. (0066) and a 

breast receiving portion (118,120), said

fabric reinforcing element (silicone layer not numbered as in para. (0066-0067) constituting at least a

part of a frame portion 126 disposed at least partially

below the breast receiving portion 118,120; the method comprising:

providing a material (silicone) having, when in a liquid state, a viscosity, which is high enough for the 

material to stay contained within an area of the fabric to which the material is applied (by 

screen printing as in para. (0066-0067), and low enough for the

material to penetrate the fabric (para. (0066) to a part of the thickness of the fabric, and when


solidified, having a lower elasticity than that of the fabric; applying said material, when in at least one of 

a liquid state and a semi-liquid state, as a coating to said area of the fabric under conditions allowing 

penetration of the material into the fabric to a part of the thickness of the fabric (para. (0066-0067); 

and allowing said material to solidify into a solidified coating (as in paras. (0066-0067).

In regard to claim 18, Reinisch et al discloses the method according to claim 17, wherein the step of 

applying said material is performed by transferring the material through a screen onto said fabric in 

a manner of screen printing (as stated in para. (0066-0067).

In regard to claim 19, Reinisch et al discloses the method according to claim 17, wherein the step of 

applying is repeated such that said solidified coating is comprised of multiple layers of the material 

in that it is applied to the inner liner and both the outer body materials of 160 and 158 that is 

therefore, multiple layers as in paras. (0066-0067).

In regard to claim 21 Reinisch et al discloses the method according to claim 17, wherein the step of 

allowing comprises exposing said material to heat as stated in para. (0066).

In regard to claim 22 Reinisch et al discloses the method according to claim 17, wherein said breast 

supporting garment 100 is a breast supporting garment having at least one layer made of a fabric 

102 and comprising a breast receiving portion 118,120 bounded by a frame portion (silicone layer 

126) disposed at least partially below the breast receiving portion; the frame portion comprising a 

fabric reinforcing element 126 in the form of a coating ( of silicone as in para. (0066) made of a 

material (silicone as in para. (0066) having, when in a liquid state during a

coating process, a viscosity which is high enough for the material to stay contained within an area of the



capability to penetrate the fabric to a part of the thickness of the fabric as in para. (0066), at least in 

a portion of said area 126 ,

the material (silicone), when solidified, having a lower elasticity than that of the fabric.

In regard to claim 23 Reinisch et al discloses the method according to claim 17, wherein the reinforcing 

element 126 of silicone has an outer edge, an inner edge, and a varying width defined by a 

distance between said outer edge and said inner edge as in figure 5 .

In regard to claim 21 Reinisch et al discloses the method according to claim 17, wherein the breast 

supporting garment 100 constitutes a bra 100 in which the breast receiving portion 118,120 

includes two cup portions 118,120 in figure 5, terminating at arcuate boundaries ( at 125) each having 

a lowermost boundary area (at 125), a median boundary section (at 127) and a lateral boundary 

section (at 128,129), both sections extending from the lowermost boundary area (at 125 in figure 5) 

in different directions, the median boundary sections (127) of the two cups (118,120) 

defining therebetween a central gore at 127 , and wherein said fabric reinforcing element 126 has a 

reinforcing element body 126 in figure 5 with two arcuate inner edges(inside of 125 in figure 5) spaced 

from each other by a central body area (At 127 in figure 5), said element 126 being attached to said 

layer 102 so that its arcuate inner edges (at 125) define said arcuate boundaries (125) of the cup 

portions (118, 120) and said central body area 127 of said central gore 127 in figure 5.

In regard to claim 25 Reinisch et al discloses the method according to claim 24, wherein the reinforcing 

element 126 has an outer edge (not numbered in figure 5) and a varying width defined by a 

distance between said outer edge (not numbered in figure 5) and the arcuate inner edges ( of 125 in 

figure 5).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17-19 and 21-25 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Hoeven (US 2017/0079335 A1).
In regard to claim 12, Hoeven    discloses a breast supporting garment as seen in figure 1, 

comprising: at least one layer

made of a fabric (not numbered in figure 1); and

a breast receiving portion 6 in figure 1 bounded by a frame portion  4 of 


disposed at least partially below the breast receiving portion below   8 in figure 1 as in paras. (0032-

038);

wherein the frame portion 4 includes a fabric reinforcing element  8 of the silicone layer as in paras. 

(0035-0053) on layers (not numbered)  in a form of a coating made of a material  8 (silicone, in para. 

(0035-0053),

 having, when in a liquid state during a coating process, a viscosity which is high enough for the 

material to stay contained within an area of the fabric, to which the material is applied, and low enough 

for the material to have the capability to penetrate the fabric to a part of a thickness of the fabric, at 

least in a portion of said area, the material, when solidified, having a lower elasticity than that of the 

fabric as discussed in para. (0035-0053).

In regard to claim 13, hHoeven discloses a breast supporting garment as in figure 1, not numbered 

according to claim 12, 

wherein the reinforcing element 8  of the silicone layer at 8  on either or both layers of fabric, not 



outer edge (not numbered as in figure  1 within 4 ) and said inner edge (not numbered) as seen in figure 

1.

In regard to claim 14, Hoeven discloses a breast supporting garment not numbered in figure 1 of the 

brassiere  according to claim 12, 

constituting a bra not numbered in figures 1 and 2  in which the breast receiving portion includes two 

cup portions 6

in figure 1  terminating at arcuate boundaries near the bottom of the brassiere in  figure 1 each having a 

lowermost boundary area(not numbered) , 

a median boundary section at 12  in figure 1

and a lateral boundary section  near 8 in figure 1, both sections extending from the lowermost 

boundary area not numbered in figure 1  in different directions, the median boundary sections 12  of the 

two cups 6 in figure 1defining therebetween a central gore at 12 in figure 1 , and


wherein said fabric reinforcing element 8 , silicone layer-has a reinforcing element body 8

with two arcuate inner edges (not numbered) spaced from each other by a central body area 127  in 

figure 1 , said

element being attached to said layer so that its arcuate inner edges define said arcuate boundaries 

(not numbered)  of the cup portions 6  and said central body area 12 said central gore at 12 in 

figure 1.

In regard to claim 15 Hoeven  discloses a breast supporting garment (not numbered in figure 1)  

according to claim 12, 

wherein the reinforcing element (silicone layer at 8 has an outer edge and a varying width defined 

by a distance between said outer edge (not numbered in figure 1) and the arcuate inner edges 

(not numbered-  but near 12 in figure 1).


In regard to claim 17 Hoeven  discloses a method of producing a fabric reinforcing element (silicone 

layer as in para. (0035) and (0053) in a

breast supporting garment at and within 4 in figure 1  having at least one layer made of a fabric not 

numbered as in para. (0033)    and a 

breast receiving portion (6), said

fabric reinforcing element (8, silicone layer not numbered as in para. (0035-0053) constituting at least a

part of a frame portion at 4  disposed at least partially

below the breast receiving portion  near 8 in figure 1; the method comprising:

providing a material (silicone) having, when in a liquid state, a viscosity, which is high enough for the 

material to stay contained within an area of the fabric to which the material is applied (by 

screen printing as in paras. (0035-0053), and low enough for the

material to penetrate the fabric (para. (0036) to a part of the thickness of the fabric(para.(0041), and when


solidified, having a lower elasticity than that of the fabric; applying said material, when in at least one of 

a liquid state and a semi-liquid state, as a coating to said area of the fabric under conditions allowing 

penetration of the material into the fabric to a part of the thickness of the fabric (para. (0035-0053); 

and allowing said material to solidify into a solidified coating (as in paras. (0035-0054).

In regard to claim 18, Hoeven  discloses the method according to claim 17, wherein the step of 

applying said material is performed by transferring the material through a screen onto said fabric in 



In regard to claim 19, Hoeven discloses the method according to claim 17, wherein the step of 

applying is repeated such that said solidified coating is comprised of multiple layers of the material 

in that it is applied to the inner liner and both the outer body materials of (not numbered) that is 

therefore, multiple layers as in paras. (0051-0052).

In regard to claim 21 Hoeven discloses the method according to claim 17, wherein the step of 

allowing comprises exposing said material to heat as stated in para. (0037,0046).

In regard to claim 22 Hoeven discloses the method according to claim 17, wherein said breast 

supporting garment at 4 in figure 1  is a breast supporting garment having at least one layer made of a 

fabric (in para. (0037-0052)

and comprising a breast receiving portion 6 bounded by a frame portion at 4 in figure 1 (silicone layer 

8) disposed at least partially below the breast receiving portion6 at 8 in figure 1 ; the frame portion at 4 

comprising a 

fabric reinforcing element at 8  in the form of a coating ( of silicone as in para. (0035-53) made of a 

material (silicone as in para. (0035-53) having, when in a liquid state(at 0042) during a

coating process, a viscosity which is high enough for the material to stay contained within an area of the

fabric at 8  , to which the material is applied, and low enough for the material to have the 

capability to penetrate the fabric to a part of the thickness of the fabric as in para. (0035--0042), at least 

in a portion of said area 8 in figure 1  ,

the material (silicone), when solidified, having a lower elasticity than that of the fabric as in (0039-0041).

In regard to claim 23 Hoeven discloses the method according to claim 17, wherein the reinforcing 

element 8 of silicone has an outer edge, an inner edge, and a varying width ( as seen in figure 1 )defined 



In regard to claim 24 Hoeven discloses the method according to claim 17, wherein the breast 

supporting garment at 4 in figure 1  constitutes a bra (not numbered) in which the breast receiving 

portion 6 includes two cup portions 6  in figure 1, terminating at arcuate boundaries not numbered in 

figure 1  at 6 each having a lowermost boundary area (not numbered) , a median boundary section (at 

12) and a lateral boundary  section to the left of left cup 6 in figure 1 and to the right of right cup 6 in 

figure 1- (See paras. (0037, 0046)

each not numbered, 

both sections extending from the lowermost boundary area ( at 8 in figure 1) 

in different directions, the median boundary sections (12) of the two cups (6) 

defining therebetween a central gore at 12 , and wherein said fabric reinforcing element 8 has a 

reinforcing element body 8 in figure 1 with two arcuate inner edges(not numbered)  spaced 

from each other by a central body area (At 12 in figure 1), said element 8 being attached to said 

layer (not numbered)  so that its arcuate inner edges not numbered) define said arcuate boundaries of 

the cup portions (6) and said central body area 12 of said central gore 12 in figure 1.

In regard to claim 25 Hoeven discloses the method according to claim 24, wherein the reinforcing 

element 8 has an outer edge (not numbered in figure 1) and a varying width defined by a 

distance between said outer edge (not numbered in figure 1) and the arcuate inner edges ( not 

numbered  in figure 1).







Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim   20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinisch et al in view of

Roy (US 9402424) .


In regard to claim 20 Reinisch et al discloses a method according to claim 17, with the step of applying 

said material to the brassiere as discussed above. However, Reinisch et al does not disclose the step that 

comprises:

providing a mold having a cavity having a shape corresponding to a shape of said element; pouring said 

material into said cavity of said mold; placing said layer over said mold so as to cover a top of said cavity; 



creating conditions at said bottom of said cavity so that the material at the bottom of the cavity begins 

to solidify; and

applying a vacuum force under said layer so as to draw the material into the layer to a part of the 

thickness of the layer; and removing the mold.

Roy discloses the method of providing a mold as in col. 6, line 32, having a cavity having a shape 

corresponding to a shape of said element;

pouring said material into said cavity of said mold; placing said layer over said mold so as to cover a top 

of said cavity; inverting the mold such that a bottom of said cavity is uppermost, and the layer lies 

beneath the mold(See col. 5, line 50- col. 6, line 47 and col. 9, lines 10-28;

creating conditions at said bottom of said cavity so that the material at the bottom of the cavity begins

to solidify; and inherently applying a known vacuum force under said layer so as to draw the material 

into the layer to a part of the thickness of the layer; and removing the mold.


Accordingly it would have been obvious to one having or8idanary skill in the art to modify the brassiere 

of Reinisch et al to include the mold as disclosed by Roy to provide the mold as the limiting outline 

of the area wherein the silicone is applied. Using a known vacuum to pull the silicone into the fabric of 

the brassiere is well known in the art of applying such materials by screen printing and pouring 

applications.













Response to Arguments
Applicant's arguments filed 05-05-2021 have been fully considered but they are not persuasive.
The rejections under 35 USA 112, a and  112 b in regard to claims 16 and 26,    are overcome since the claims have been canceled. 
As discussed above,  it is not clear as to what the “frame portion”   encompasses since it was not clearly defined in the specification.  The metes and bounds of the high and low viscosity material has not been defined in the original specification or claims.  
  The fabric that makes up the breast supporting garment and the fabric of the garment used in the method of making the breast supporting garment,   has not been clearly disclosed.   And therefore, it is not clear and definite as to what viscosity of material it takes to construct the garment.   
 Applicant’s representative has not stated as to where in the specification there is support for the frame and what it encompasses other than it is the end of the reinforcing material. NO specific frame structure is disclosed.      The fabric weave parameters have not been disclosed and the range of viscosity of the high and low viscosity material has not been disclosed. 
In regard to the rejection under 35 USC 102 under Reinisch et al it is the Examiner’s position that applicant is arguing more than what has been claimed.  First, applicant has not clearly defined what the framework and reinforcing  elements are.   As claimed and as disclosed the frame portion has not been distinguished form the  reinforcing element and they are appear to be the same or part of the same elements such as wherein the frame portion is the edge of the fabric reinforcing element.   Therefore, in 
The new rejection under Hoeven discloses the breast supporting garment with the fabric reinforcing element at 8 in the brassiere that is formed of the silicone material by the screen printing method as claimed and as discussed in the above rejection. 
Applicant has not clearly disclosed the metes and bounds of the frame portion and  how it related to the reinforcing element such as if it is s different element or if it is just the edge of the fabric reinforcing element.   The claims have been examined as best understood, wherein the frame element is considered to be the edge of the fabric reinforcing element. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732